Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Advanced Environmental Recycling Technologies, Inc. Registration Statements on Form S-3 (No. 333-42555, No. 333-93763 and No.333-147679) and Form S-8 (No. 333-120604) of our report dated March 6, 2014, relating to our audits of the financial statements of Advanced Environmental Recycling Technologies, Inc., which appear in this Annual Report on Form 10-K for the year ended December 31, 2013. /s/ HOGANTAYLOR LLP Fayetteville, Arkansas March 6, 2014
